[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                      FILED
                          ________________________          U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 December 28, 2006
                                No. 06-11762                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                  D. C. Docket No. 03-00139-CR-3-SLB-HGD

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

ROBERT ERIC WILLIAMS,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                              (December 28, 2006)

Before ANDERSON, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      Robert Eric Williams appeals the revocation of his supervised release,

pursuant to 18 U.S.C. § 3583. At the revocation hearing, Williams conceded two
violations of the conditions of his release, namely testing positive for cocaine and

failing to attend two drug counseling sessions. On appeal, Williams argues that

these violations, which occurred months earlier, did not warrant a revocation of his

supervised release. Williams contends that the revocation was the result of an

overblown traffic incident and the district court’s improper emphasis on his

criminal history and original sentencing. We find that the district court was

entitled to revoke his release on the basis of these conceded violations and to

consider his criminal history in deciding the length of the sentence and

accordingly, we affirm.

                                      Discussion

      A district court’s revocation of supervised release is generally reviewed

under an abuse of discretion standard. United States v. Frazier, 26 F.3d 110, 112

(11th Cir. 1994). However, we review for plain error those issues in which timely

objections were not made in the district court. United States v. Olano, 507 U.S.
725, 731, 113 S. Ct. 1770, 1776, 123 L. Ed. 2d 508 (1993). At the hearing,

Williams contested the events surrounding his traffic stop, but failed to contest the

district court’s reliance on the drug violations in deciding to revoke his release.

Instead, he merely asked the court to be lenient. We will therefore review the

decision below for plain error.



                                           2
       To prevail under a plain error standard, Williams must prove the following:

(1) there must be an error; (2) that error must be plain; and (3) it must affect

substantial rights. Olano, 507 U.S. at 732, 113 S. Ct. at 1776. Additionally, we

reverse the decision below only if the error “seriously affect[s] the fairness,

integrity, or public reputation of judicial proceedings.” Id. at 736, 113 S. Ct. 1779.

       Under 18 U.S.C. § 3583(e), the court may, “ revoke a term of supervised

release, and require the defendant to serve in prison all or part of the term of

supervised release authorized by statute . . . if the court. . . finds by a

preponderance of the evidence that the defendant violated a condition of [his]

supervised release.” 18 U.S.C. § 3583(e)(3). Williams concedes that he violated

the terms of his release by missing two drug counseling sessions and testing

positive for cocaine. Williams argues that these violations were technical in nature

and absent allegations of disorderly conduct during a traffic stop, they would not

have led to revocation of his sentence. Nevertheless, the district court expressly

stated that it was basing its decision on these violations alone, and as revocation

based on such violations comports with the statute, it was not plain error to do so.

See § 3583.

       The statute also “directs the court to consider various factors in sentencing

the defendant upon revocation of supervised release, including the history and



                                             3
characteristics of the defendant, (a)(1), and deterrence, (a)(2)(B).” United States

v. Moore, 443 F.3d 790, 794 (11th Cir. 2006). We have also noted that, “the court

can use its discretion in sentencing as long as it does not exceed the statutory

maximum or fall below the statutory minimum sentence.” United States v.

Williams, 425 F.3d 987, 990 n.2 (11th Cir. 2005). Accordingly, we find that it was

not plain error for the district court to consider Williams’ criminal history in

deciding the length of the sentence. Moore, 443 F.3d at 794.

      As we find no reversible error, we affirm the decision below.

      AFFIRMED.




                                           4